Citation Nr: 0300730	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  01-07 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by an abnormal electronystagmogram.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to an initial compensable disability 
evaluation for chronic left patella bursitis.  





ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 
1998 to June 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  In that 
decision, the RO, in pertinent part, denied service 
connection for a disability manifested by an abnormal 
electronystagmogram and for a low back disorder.  
Additionally, the RO granted service connection for 
chronic left patella bursitis and assigned a 
noncompensable evaluation to this disability, effective 
from June 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has 
been obtained.  

2.  The veteran does not have a disability manifested by 
an abnormal electronystagmogram.  

3.  A low back disorder, currently defined as discogenic 
disease of the lumbar spine, mild straightening of the 
normal lumbar lordosis, and a mild herniated nucleus 
pulposus, has not been shown to be associated with the 
veteran's active military service.  

4.  The service-connected chronic left patella bursitis is 
manifested by complaints of pain, with objective 
evaluation findings of crepitus, palpable patellar 
tenderness, full range of motion, no discoloration, no 
effusion, stable ligaments, and no fractures, 
dislocations, or any osseous, articular, or soft tissue 
pathology (by radiographic films).  


CONCLUSIONS OF LAW

1.  A disability manifested by an abnormal 
electronystagmogram was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

2.  A low back disorder, currently defined as discogenic 
disease of the lumbar spine, mild straightening of the 
normal lumbar lordosis, and a mild herniated nucleus 
pulposus, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  

3.  The criteria for an initial compensable disability 
evaluation for the service-connected chronic left patella 
bursitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Codes 5003, 5019, 5024, 5260, 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of these claims.  On 
November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
In particular, this law redefines the obligations of VA 
with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment but not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  See also, 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his 
claims.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
discussions in the statement of the case furnished in 
August 2001 as well as the supplemental statement of the 
case issued in October 2001 informed the veteran of the 
particular evidence needed to substantiate his service 
connection and rating claims.  Further, in separate 
letters both dated in August 2001, the RO informed the 
veteran of the particular provisions of the VCAA as well 
as the specific type of information and evidence that he 
should provide to VA to support his service connection and 
rating claims.  The veteran failed to respond.  In 
addition, although the veteran requested a personal 
hearing before a Decision Review Officer at the RO, he 
failed to report to the hearing scheduled in October 2001.  
As such, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  
A review of the claims folder indicates that the RO has 
obtained all available service medical records and 
post-service treatment records adequately identified by 
the veteran.  Consequently, the Board finds that VA has 
met the requirements of the VCAA and its implementing 
regulations.  

In this regard, the Board notes that further review of the 
veteran's claims folder indicates that the veteran failed 
to report to compensation and pension general medical 
examinations scheduled in March 2000 and April 2000 and to 
compensation and pension neurological evaluations 
scheduled in April 2000 and May 2000.  Although the 
veteran contended in the substantive appeal which was 
received in August 2001 that he did not report for these 
examinations because he did not receive the notices of the 
scheduling of the evaluations, his claims folder contains 
evidence that he was provided such notice.  

With regard to the veteran's failure to report to the 
general medical and neurological examinations scheduled 
between March and May 2000, the Board notes that the 
United States Court of Appeals for Veteran's Claims 
(Court) has held that VA's duty to assist is not a one-way 
street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where his own actions 
are essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet.App. 191 (1991); Hayes v. Brown, 
5 Vet.App. 60, 68 (1993).  As such, the Board will proceed 
to address the veteran's service connection and rating 
claims based upon a complete and thorough review of the 
evidence currently associated with his claims folder.  

Additionally, the Board has considered whether there is 
any prejudice to the veteran in its consideration of the 
VCAA regulations in the first instance.  Because these 
regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may 
proceed with its adjudication of the veteran's appeal.  

Factual Background

According to the service medical records, an 
electronystagmography completed in April 1999 provided 
abnormal results.  Findings supported both central and 
peripheral involvement.  

At a November 1999 in-service examination, the veteran 
denied having a lack of vision in either eye as well as 
any recurrent back pain or any back injury.  In addition, 
he reported that he was unsure whether he had a "trick" or 
locked knee.  The physical examination demonstrated that 
the veteran's head (including his eyes), spine, and lower 
extremities were normal.  

In December 1999, the veteran sought treatment for left 
knee pain.  He denied experiencing any relief from the 
medication that he had previously been given.  In 
particular, he described increased swelling but no 
locking.  A physical examination of the veteran's left 
knee demonstrated swelling in the inferior portion of the 
patellar, tenderness, full range of motion, no 
discoloration, a negative McMurray's test, negative 
Drawer's and Lachman's tests, and negative varus-vulgus 
testing.  The examiner provided an impression of 
infrapatellar bursitis.  

Approximately two-and-a-half weeks later in December 1999, 
the veteran returned for follow-up left knee treatment.  
He reported that walking up and down stairs, squatting, 
and prolonged knee flexion aggravate the pain of his left 
knee and that rest alleviates this joint pain.  A physical 
examination of the veteran's left knee demonstrated no 
effusion, full range of motion, stable ligaments, and 
palpable patellar tenderness.  The examiner provided an 
assessment of chronic left patellar tendinitis/bursitis.  

A January 2000 Medical Evaluation Board Proceedings Report 
indicate that the veteran had abnormal electronystagmogram 
with a significant central component in the setting of a 
possible closed head injury.  According to the report, the 
approximate date of origin was October 1998, when the 
veteran was entitled to base pay.  

At an April 2000 ophthalmology examination, the veteran 
complained of ocular discharges in the mornings and an 
occasional burning in both of his eyes.  A physical 
evaluation demonstrated uncorrected near and distant 
visual acuity of 20/20 in each eye, no afferent pupillary 
defect, full confrontation fields in both eyes, normal 
Goldmann visual fields, full extraocular motility, 
tonometry by applanation results of 20mmHg in the right 
eye and 18 mmHg in the left eye, a normal external 
evaluation bilaterally, normal lids and lashes, normal 
conjunctiva and sclera, normal cornea, deep and quiet 
anterior chambers bilaterally, normal iris and lens 
bilaterally, a cup to disc ratio of .45 bilaterally with 
normal arteries, veins, macula, and periphery.  The 
examiner concluded that no pathology was found.  
Recommending that the veteran undergo a 60 degree 
screening visual field, the examiner explained that, if 
this test is normal, the veteran should receive routine 
annual follow-up evaluations.  

Based on this evidence, the RO, by a June 2000 rating 
action, denied service connection for an abnormal 
electronystagmogram and for a low back disability.  In 
addition, the RO granted service connection for chronic 
left patella bursitis and assigned a noncompensable 
evaluation to this disability, effective from June 2000.  
Following notification of these determinations, the 
veteran perfected a timely appeal with respect to the 
denial of these two service connection claims and to the 
assignment of a noncompensable rating to his 
service-connected left knee disability.  

According to relevant post-service VA medical records 
which have been received and associated with the claims 
folder during the current appeal, in July 2000, the 
veteran sought treatment for left knee pain which had 
existed "since years."  A physical examination 
demonstrated crepitus and pain on his left knee.  The 
examiner assessed arthritis of the veteran's left knee.  
X-rays taken of this joint several weeks later in July 
2000 were normal and reflected no fractures, dislocations, 
or any osseous, articular, or soft tissue pathology.  

X-rays taken of the veteran's lumbosacral spine also in 
July 2000 showed mild straightening of the normal lumbar 
lordosis, no fractures or dislocations, and well-preserved 
intervertebral disc spaces.  The radiologist reviewing the 
films provided an impression of mild straightening of the 
normal lumbar lordosis which was possibly due to muscle 
spasm.  

Additional VA records in 2000 and 2001, show the veteran 
received periodic VA treatment, including medication, for 
complaints of chronic low back pain.  In June 2000, 
discogenic disease of the lumbar spine was assessed.  A 
computed tomography scan completed on the veteran's 
lumbosacral spine in December 2000 showed a mild herniated 
nucleus pulposus causing back pain with right neuropathy. 

In July 2001, the veteran noted that his medical problems 
included continuous chronic moderate back pain and knee 
pain.  A physical examination of the veteran's back 
demonstrated movable masses in his left lower sacral area 
and in his left upper back area (near his costal region) 
as well as decreased range of motion.  A physical 
examination of the veteran's musculoskeletal system 
indicated intact range of motion, adequate muscle tone, 
and no deformities.  A click was detected on the veteran's 
left knee.  Noting the veteran's normal left knee x-rays 
in 2000, the examiner assessed, in July 2001, left knee 
pain.  

Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  

1.  Disability Manifested By An Abnormal 
Electronystagmogram

In the present case, the veteran asserts that service 
connection is warranted for the abnormal 
electronystagmogram results that he incurred during his 
active military duty.  He has provided no further 
contentions regarding this claim.  

The service medical records confirm that an 
electronystagmography completed in April 1999 provided 
abnormal results, including findings of both central and 
peripheral involvement.  The January 2000 Medical 
Evaluation Board Proceedings Report noted that the 
veteran's abnormal electronystagmogram demonstrated a 
significant central component in the setting of a possible 
closed head injury.  The April 2000 ophthalmology 
examination included the veteran's complaints of ocular 
discharges in the mornings and occasional burning 
bilaterally, with no objective pathology found on 
evaluation.  

The Board acknowledges that the service medical records 
confirm abnormal electronystagmography results, including 
both peripheral and significant central involvement.  
Significantly, however, post-service medical records are 
negative for a diagnosis of a disability associated with 
these abnormal in-service test results.  

Without evidence of a diagnosed disability related to the 
in-service abnormal electronystagmogram results, service 
connection cannot be awarded.  See, 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002) and 38 C.F.R. § 3.303 (2002).  
The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
In the absence of proof of a present disability there can 
be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 
225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The preponderance of the evidence is against the veteran's 
claim for service connection for a disability manifested 
by an abnormal electronystagmogram.  As such, his claim 
for such a disorder must be denied.  

2.  A Low Back Disability

In the present case, the veteran contends that he 
sustained a low back disability, manifested by pain, 
during his active military duty.  He has provided no 
particular contentions with regard to this claim.  

The Board acknowledges the veteran's repeated complaints 
of low back pain.  Further, the pertinent post-service 
medical evidence of record reflects diagnoses of 
discogenic disease of the lumbar spine (which was assessed 
in June 2000), mild straightening of the normal lumbar 
lordosis which was possibly due to muscle spasm (by x-rays 
taken in July 2000), and a mild herniated nucleus pulposus 
causing back pain with right neuropathy (by computed 
tomography scan completed on the veteran's lumbosacral 
spine in December 2000).  

Significantly, however, the medical evidence of record 
does not discuss the etiology of these diagnosed low back 
disabilities.  In particular, these medical reports do not 
associate the veteran's diagnosed low back disabilities 
with his active military duty.  In this regard, the Board 
notes that the service medical records are completely 
negative for complaints of, treatment for, or findings of 
a low back disorder.  

Without evidence that the veteran sustained a low back 
disorder during active military duty, service connection 
for such a disability, currently characterized as 
discogenic disease of the lumbar spine, mild straightening 
of the normal lumbar lordosis, and a mild herniated 
nucleus pulposus, cannot be awarded.  See, 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2002) and 38 C.F.R. § 3.303 
(2002).  The preponderance of the evidence is against the 
veteran's claim for service connection for a low back 
disorder.  As such, his claim for a low back disorder must 
be denied.  

B.  Chronic Left Patella Bursitis

Disability evaluations are determined by the application 
of a schedule of ratings which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2002).  Each service-connected disability 
is rated on the basis of specific criteria identified by 
diagnostic codes.  38 C.F.R. § 4.27 (2002).  Because the 
veteran has appealed from an initial award, consideration 
will be given to whether a compensable rating was 
warranted for any period of time during the pendency of 
his claim.  Fenderson v. West, 12 Vet.App. 119 (1999).  

Review of the claims folder in the present case indicates 
that the veteran's service-connected chronic left patella 
bursitis is evaluated by analogy to Diagnostic Code 5024.  
According to Diagnostic Code 5024, tenosynovitis is 
evaluated based upon limitation of motion of the affected 
parts, as with degenerative arthritis.  38 C.F.R. § 4.71a, 
Note following Diagnostic Code 5024 (2002).  According to 
Diagnostic Code 5019, bursitis is also evaluated in the 
same manner.  See, 38 C.F.R. § 4.71a, Note following 
Diagnostic Code 5024 (2002).  

Degenerative arthritis established by x-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation 
of motion, x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups warrants 
the grant of a 10 percent rating, and x-ray evidence of 
involvement of two or more major joints or two or more 
minor joint groups with occasional incapacitating 
exacerbations will result in the assignment of a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002).  

According to the relevant diagnostic codes which rate 
impairment resulting from limitation of flexion of the 
leg, evidence that flexion of the leg is limited to 
60 degrees warrants the assignment of a noncompensable 
disability evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2002).  A 10 percent disability rating requires 
evidence of limitation of flexion to 45 degrees.  Id.  
Evidence of limitation of flexion of the leg to 30 degrees 
is necessary for the grant of a 20 percent disability 
evaluation.  Id.  Evidence that flexion of the leg is 
limited to 15 degrees will result in the assignment of a 
30 percent disability rating.  Id.  

According to the Diagnostic Code which evaluates 
impairment resulting from limitation of extension of the 
leg, evidence that extension of the leg is limited to 
5 degrees warrants the assignment of a noncompensable 
disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2002).  A compensable disability evaluation of 
10 percent requires evidence of limitation of extension of 
the leg to 10 degrees.  Id.  Evidence of limitation of 
extension of the leg to 15 degrees warrants the grant of a 
20 percent disability rating.  Id.  Evidence of limitation 
of extension of the leg to 30 degrees will result in the 
assignment of a 40 percent disability rating.  Id.  
Evidence of limitation of extension of the leg to 
45 degrees warrants the grant of a 50 percent disability 
evaluation.  Id.  

In this regard, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand.  The provisions 
of Diagnostic Codes 5260 and 5261 clearly contemplate 
limitation of motion of the left knee.  Application of the 
precepts enunciated in DeLuca v. Brown, 8 Vet. App. 202 
(1995) require that problems such as pain on use be 
specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating 
decisions are based must adequately portray the extent of 
the functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See 
also, 38 C.F.R. § 4.59 (2001).  

Throughout the current appeal, the veteran has complained 
that his service-connected chronic left patella bursitis 
is more severe than the current noncompensable evaluation 
indicates.  In particular, he cites pain and asserts that 
such symptomatology warrants a compensable disability 
rating for this service-connected disability.  

The veteran's descriptions of his service-connected left 
knee pathology are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Importantly, however, the veteran's descriptions of his 
service-connected chronic left patella bursitis must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

As the Board has noted, the veteran's service-connected 
chronic left patella bursitis is currently evaluated as 
noncompensably disabling.  The medical evidence received 
during the current appeal reflects that this disability is 
manifested by complaints of pain, with objective 
evaluation findings of crepitus and palpable patellar 
tenderness but full range of motion, no discoloration, no 
effusion, stable ligaments, and no fractures, 
dislocations, or any osseous, articular, or soft tissue 
pathology (by radiographic films).  

The pertinent medical records received and associated with 
the veteran's claims folder reflect that the veteran has 
full range of motion in his left knee, which is the only 
service-connected joint involved.  In the absence of 
limitation of motion of the veteran's left knee and with 
x-ray evidence of involvement of only one major joint, a 
compensable rating of 10 percent is not warranted for the 
veteran's service-connected chronic left patella bursitis.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  

The Board acknowledges that the relevant medical evidence 
of record confirms the veteran's complaints of left knee 
pain and also demonstrates the presence of crepitus and 
palpable patellar tenderness in this joint.  
Significantly, however, the relevant medical reports also 
demonstrates that the veteran's service-connected left 
knee disability is manifested by full range of motion, no 
discoloration, no effusion, stable ligaments, and no 
fractures, dislocations, or any osseous, articular, or 
soft tissue pathology (by radiographic films).

Thus, based on the relative absence of symptomatology 
other than findings of crepitus and palpable patellar 
tenderness of the veteran's left knee, the Board concludes 
that the currently assigned noncompensable rating for the 
service-connected chronic left patella bursitis 
contemplates any functional impairment, pain, and weakness 
experienced by the veteran as a result of this 
service-connected disorder.  In other words, the currently 
assigned noncompensable rating for this disability 
reflects the extent of pain and the related functional 
impairment that the veteran experiences as a consequence 
of use of his left knee.  See DeLuca, 8 Vet. App. at 
204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).

The Board has thoroughly and completely reviewed the 
evidence of record.  A compensable evaluation for the 
service-connected chronic left patella bursitis is not 
warranted.  The preponderance of the evidence is against 
the claim for a compensable rating for this 
service-connected disability.  In addition, the Board 
concludes, for the reasons set out above, that a 
compensable disability rating for the service-connected 
chronic left patella bursitis is not warranted at any time 
during the current appeal.  See Fenderson, supra.

In exceptional cases where schedular evaluations are found 
to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) 
(2002).  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to 
that issue was proper.  See VAOPGCPREC 6-96; Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (the Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (the Board may affirm 
an RO conclusion that a claim does not meet the criteria 
for submission pursuant to 38 C.F.R. § 3.321(b)(1)).  

In the statement of the case furnished to the veteran in 
August 2001 in the present case, the RO provided, but did 
not discuss, the extraschedular provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
schedular evaluation in this case is not inadequate.  In 
particular, a compensable schedular rating is provided for 
the veteran's service-connected chronic left patella 
bursitis under 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 
5003, 5260, and 5261 (2002), but the medical evidence 
supporting such a higher rating is not present in this 
case.  Second, the Board finds no evidence of an 
exceptional disability as manifested by related factors 
such as marked interference with employment or frequent 
hospitalizations.  Specifically, it is not shown by the 
evidence of record that the veteran has required any 
recent hospitalization for this service-connected 
disability.  Also, the overall picture presented by the 
evidence in the claims folder does not actually reflect 
"marked interference" in employment due specifically to 
this service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to address specifically the extraschedular 
provisions of 38 C.F.R. § 3.321(b)(1) as they apply to the 
veteran's service-connected chronic left patella bursitis.  
This disability is appropriately rated under the schedular 
criteria.  


ORDER

Service connection for a disability manifested by an 
abnormal electronystagmogram is denied.  

Service connection for a low back disability is denied.  

An initial compensable disability evaluation for chronic 
left patella bursitis is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

